UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 13, 2011 OPHTHALMIC IMAGING SYSTEMS (Exact Name of Registrant as Specified in its Charter) CALIFORNIA 1-11140 94-3035367 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 221 Lathrop Way, Suite I Sacramento, California (Address of Principal Executive) (Zip Code) (Registrant’s telephone number, including area code): (916) 646-2020 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosures On May 13, 2011, the Registrant issued the press release attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release of the Registrant dated May 13, 2011 SIGNATURES Pursuant to the requirements of Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2011 OPHTHALMIC IMAGING SYSTEMS By: /s/ Ariel Shenhar Name: Ariel Shenhar Title: Chief Financial Officer
